Citation Nr: 1629700	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of a traumatic brain injury (TBI), to include concussion and memory loss.

2.  Entitlement to service connection for a respiratory disorder, to include asthma, chronic obstructive pulmonary disease, emphysema and asbestosis.

3.  Entitlement to service connection for obstructive sleep apnea claimed as secondary to a respiratory disability.

4.  Entitlement to service connection for pulmonary hypertension.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and post-traumatic stress disorder, including as secondary to TBI.
 


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to January 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   
 
The Veteran has provided testimony before hearings before a Decision Review Officer and before the undersigned.  Transcripts of the hearings are of record.  At the March 2016 Board Video Conference hearing the Veteran's attorney stated that the Veteran wished to waive RO consideration of any additional evidence they submitted to the Board. 

In February 2015 the Veteran submitted a new VA Form 21-22a on which he indicated that his attorney was his sole representative, for all issues, without limitation. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory disorder, for sleep apnea, for an acquired psychiatric disorder, and for residuals of TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his March 2016 hearing the Veteran stated that he wished to withdraw the appeal regarding the issue of entitlement to service connection for pulmonary hypertension.

2.  The Veteran did not submit a timely appeal to a December 2009 statement of the case (SOC) that denied service connection for residuals of a traumatic brain injury. 
 
3.  The evidence received since the December 2009 SOC is new and raises a reasonable possibility of substantiating the claim of service connection for residuals of a traumatic brain injury, characterized as a concussion and memory loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for entitlement to service connection for pulmonary hypertension.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence to reopen the claim of service connection for residuals of a traumatic brain injury, to include concussion and memory loss, has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pulmonary Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At his March 2016 hearing the Veteran requested withdrawal of his appeal regarding his claim for service connection for pulmonary hypertension.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal regarding the issue of entitlement to service connection for pulmonary hypertension is dismissed.

II.  TBI - New and Material Evidence

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service connection for concussion and memory loss has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for concussion and memory loss was denied by the RO in June 2008.  The Veteran submitted a notice of disagreement regarding the denial.  A statement of the case, dated in December 2009, was issued in early January 2010.  The Veteran did not submit a timely substantive appeal and the June 2008 decision became final.

The evidence of record prior to the December 2009 SOC included the Veteran's service treatment records (STRs) and a VA medical examination.  At that time, no medical personnel had indicated that the Veteran's residuals of a TBI, to include concussion and memory loss, could be related to service.

The evidence obtained since the December 2009 SOC includes a February 2012 private physician statement that opines that the Veteran's TBI symptoms are at least as likely as not caused by the concussion he suffered during military service.  As there was no such favorable medical opinion of record prior to the final denial in December 2009, the newly submitted evidence is material to the Veteran's claim.  Because new and material evidence has been received, the claim for residuals of a traumatic brain injury, to include concussion and memory loss, is reopened.




ORDER

The appeal of entitlement to service connection for pulmonary hypertension is dismissed.

New and material evidence having been obtained, the claim of entitlement to service connection for residuals of a traumatic brain injury, to include concussion and memory loss, is reopened.


REMAND

The Veteran asserts that he now has respiratory disability, including asbestosis, due to his Navy service.  He reports that his shipboard duties included repairing asbestos covered pipes and PVC pipes.  He maintains that he has current lung disability due to in-service exposure to asbestos, exposure to glue for repairing PVC pipes, and exposure to zinc welding fumes.  He further asserts that his current sleep apnea disability is secondary to his respiratory disorder.  The Veteran also maintains that he has depression and PTSD due to his in-service head injury.

The February 2013 rating decision on appeal notes that the Veteran failed to report for VA medical examinations in connection with his claims for service connection for an acquired psychiatric disorder, for a respiratory disorder, and for obstructive sleep apnea.  On his December 2013 notice of disagreement the Veteran reported that the VA medical examinations had been scheduled on a date which he could not attend.  He stated that he had requested that the examinations be rescheduled and that he had been told that they would be.  He reported that he never heard back from VA regarding the examinations.  At his March 2016 hearing the Veteran stated that he was ready, willing and able to attend VA medical examinations.  Accordingly, the Veteran must be provided VA examinations regarding his claims for service connection for an acquired psychiatric disorder, for a respiratory disorder, and for obstructive sleep apnea.

The Veteran asserts that he has a memory loss disability due to the head injury he experienced when he fell down stairs in service.  STRs indicate that for two days following the injury the Veteran experienced vertigo with sudden head motion.  The record contains an October 2009 VA examination report with a negative opinion and a February 2012 private medical report with a favorable opinion regarding the etiology of the Veteran's memory loss disorder.  Given the conflicting medical opinions and given the additional pertinent medical evidence now of record, a new VA examination and medical opinion regarding the etiology of the Veteran's TBI claim should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request copies of the Veteran's VA treatment records dated from August 27, 2012 to present.  All records obtained should be associated with the Veteran's claims file.
 
2.  Ask the Veteran to provide information and completed authorization release forms for all private medical treatment for his claimed disabilities that have not already been submitted.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, inform the Veteran that he is ultimately responsible for providing the evidence. 
 
3.  When the above records development has been completed, afford the Veteran a VA mental health examination.  The claims folder must be available to the examiner prior to the examination.

The examiner should determine the diagnoses of any currently manifested psychiatric disability.  The diagnosis(es) must be based on examination findings and all available medical records.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify the stressors that cause the PTSD.  

In addition, the examiner should reconcile the diagnosis or diagnoses provided on examination with the diagnoses that are of record including anxiety and depression.  If an acquired psychiatric disorder other than PTSD is diagnosed provide an opinion as to whether such is at least as likely as not (a probability of 50 percent or greater)  related to service, including the in-service head injury. 

A complete rationale for the examiner's opinions must be provided.

4.  When the above records development has been completed, afford the Veteran an appropriate VA respiratory examination.  The claims folder must be available to the examiner prior to the examination.

The examiner should determine the diagnoses of any/all respiratory disabilities present.  The diagnosis(es) must be based on examination findings and all available medical records.  The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) any current respiratory disability is related to the Veteran's military service, including his reported exposure to asbestos, PVC pipe glue and zinc welding fumes.

A complete rationale for the examiner's opinions must be provided.

5.  When the above records development has been completed, afford the Veteran an appropriate VA sleep apnea examination.  The claims folder must be available to the examiner prior to the examination.

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) any currently diagnosed sleep apnea disability is related to the Veteran's military service, or is caused or aggravated by any service-connected disability.

A complete rationale for the examiner's opinions must be provided.

6.  When the above records development has been completed, afford the Veteran an appropriate VA examination for residuals of a concussion.  The claims folder must be available to the examiner prior to the examination.

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) any currently diagnosed residuals of a TBI, to include a memory loss disability, is related to the Veteran's head injury during military service.  

If the Veteran is unwilling or unable to report for the examination, the VA examiner must provide the requested opinion based on a review of the Veteran's claims folder.  

A complete rationale for the examiner's opinions must be provided.

7.  The Veteran should be reminded that a failure to report for any scheduled examination without good cause could result in the adjudication of his claim on the existing record.  
 
8.  Thereafter, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  The Veteran and his representative should be provided an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


